DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/07/2022.  Claims 1 and 22 have been amended. Claims 1-24 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2022 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,068,935 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,068,935 recite the entirety of limitations of claims 1-24 of the instant application. For example, application claims 1 and 22 are anticipated by patent claims 1, 7, and 19 because patent claims  1, 7, and 19 recite additional features such as “the plurality of conversion event data indicating that a subset of the second plurality of user devices that has not opted out of having conversion event data tracked performed a conversion action” wherein application claims 1 and 22 do not recite these features and are essentially broader than patent claims 1, 7, and 19. Therefore patent claim 1 of Patent No. 11,068,935 is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-21 (Dependent on Claim 1) and claims 23-24 (Dependent on claim 22) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 of copending Application No. 16/586,502 in view of U.S. Publication 2014/0297394 to Li. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application recite the entirety of limitations of claims 18-25 of Application No. 16/586,502. For example, claims 18-25 of Application No. 16/586,502 are anticipated by application claims 1-24 because application claims 1-24 recite additional features such as “receive an indication that a user device has accessed a website from the plurality of websites, the user device not reporting cookie information and not known to be associated with any user from the plurality of users; determine a position in the embedding of the website accessed by the user device.” U.S. Publication 2014/0297394 to Li teaches this feature and one of ordinary skill in the art would have been motivated to do combine because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]). Therefore, this is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-27 of copending Application No. 17/379,570 in view of U.S. Publication 2010/0198772 to Silverman. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application recite the entirety of limitations of claims 2-27 of Application No. 17/379,570. For example, claims 2-27 of Application No. 17/379,570 are anticipated by application claims 1-24 because application claims 1-24 recite additional features such as “predict a likelihood the user device performing a conversion action using the machine learning model based on the position of the website in the embedding and no data tied to user identifiers associated with the user device.” U.S. Publication 2010/0198772 to Silverman teaches this feature and one of ordinary skill in the art would have been motivated to combine in order “to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user.” (Silverman: ¶ [0033]). Therefore, this is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-46 of copending Application No. 17/569,412 in view of U.S. Publication 2014/0297394 to Li. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application recite the entirety of limitations of claims 18-46 of Application No. 17/569,412. For example, claims 18-46 of Application No. 17/569,412 are anticipated by application claims 1-24 because application claims 1-24 recite additional features such as “receive an indication that a user device has accessed a website from the plurality of websites, the user device not reporting cookie information and not known to be associated with any user from the plurality of users; determine a position in the embedding of the website accessed by the user device.” U.S. Publication 2014/0297394 to Li teaches this feature and one of ordinary skill in the art would have been motivated to do combine because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]). Therefore, this is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,878,480 to Hueter in view of U.S. Publication 2014/0297394 to Li and in further view of U.S. Publication 2010/0198772 to Silverman.

With respect to Claim 1:
Hueter teaches:
A non-transitory processor-readable medium storing code configured to be executed by a processor, the code including instructions configured to cause the processor to (Hueter: Col. 7 Lines 41-45):
receive web browsing history data for a plurality of users that has not opted out of having conversion event data tracked, the web browsing history data including an indication that at least one user from the plurality of users performed a conversion action (Examiner notes that users that have “not opted out” is the same as users opt-ing in to having their data or conversion event tracked. As supported by Applicant’s specification in ¶¶ [0022] [0029]) (i.e. receiving clickstream data associated with a web visitor browsing a website for user who have opted to have their conversion data being tracked) (Hueter: Cols. 12-13 Lines 63-11 “FIG. 8 shows the embodiment of the system to collect behavior data from a website and the translation of behavior events into subject-object affinities. As the website visitor browses the website, using a web, or client, browser, the web server generates the page to be displayed as HTML, and then sends the HTML to the client browser, which then displays the page to the visitor. In addition the website includes hidden code, called a web beacon that collects information about the page and sends it to the tracking and profiling server, which is generally independent of the web site server. The profiling server accepts the browser information via a web service and then saves it into a clickstream database. The clickstreams are then passed through an event filter that converts the clickstream data, for example a URL, into a subject-object event. Finally, the resulting events are converted to affinities using the target model.”);
access an embedding representing a plurality of websites (i.e. accessing vector/dimensions embedding a plurality of URLs or subsequent URLs based on the user’s interaction with first website) (Hueter: Col. 10 Lines 39-49 “In this case there is an antecedent object, and associated object vector BA, that occurs first, and then a consequent object, and associated object vector Be, that occurs second. In the symmetric case this reduces to a single set of vectors {B A}={B J. Training the object vectors follows the method of the following steps: first, the similarity data is split randomly into training data and testing data, whereby the training data is used to calculate the next set of coefficients, and the testing set is used to assess whether the incremental dimension is effective in predicting similarities.” Furthermore Col. 13 Lines 18-24 discloses objects are URLs identified from user’s subsequent actions; “FIG. 9 shows an example of the collection of object interactions and option links from a web page. The universal resource locator (URL) identifies how to retrieve a particular web page from the web server. The URL of the web page represents the direct action of the subject, while other URLs on the page, or page links, represent subsequent actions that the subject might take.”);
train a machine learning model using the web browsing history data to predict, for each position in the embedding, a likelihood of conversion (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal, wherein the user is a new web visitor accessing the webpage therefore the web browsing history data is not accessible nor can be received) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”); and
predict a likelihood the user device performing a conversion action using the machine learning model based on the position of the website in the embedding […] (i.e. targeted content is facilitated based on the target model which determines probability of user performing conversion target goal) (Hueter: Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.” Furthermore Col. 12 Lines 11-19 discloses the target model determining conversion probabilities based on clickstream data; “Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”); and 
facilitate delivery of targeted content to the user device based on the likelihood of the user device performing the conversion action (i.e. targeted content is facilitated based on the target model which determines probability of user performing conversion target goal) (Hueter: Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.” Furthermore Col. 12 Lines 11-19 discloses the target model determining conversion probabilities based on clickstream data; “Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).
Hueter does not explicitly disclose receive an indication that a user device has accessed a website from the plurality of websites, the user device not reporting cookie information and not known to be associated with any user from the plurality of users; and determine a position in the embedding of the website accessed by the user device.
However, Li further discloses:
receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites (i.e. user device has disabled cookie-based tracking) (Li: ¶¶ [0025] [0026] “This problem may also exist if a user disables cookies on their web browser, and such problems are especially prevalent in users of mobile devices that utilize web browsers which don't support third-party cookie capabilities or are set up to disable cookies by default…In their most basic form, the system and methods of the present description seek to generate and utilize a multi-indexed data structure representing user behavior, also referred to herein as a poly-indexed user behavior data cube or hypercube, to associate consumer behaviors with retrievable data in a cookie-disabled system, such as from cookie-disabled mobile browsers. In certain embodiments, the system stores user behavior data relating to prior offline and online activities of a user. The user behavior data is processed to generate indices defining relationships between attribute data and user behaviors or events, such as interactions with monitored web content. The generated indices can then be assembled and associated into an aggregated data structure defining relationships between the various indices. In this way, the aggregated data structure can be made up of a series of indices, wherein each of the indices relates to a particular user behavior associated with a given set of user attributes.”); 
determining the position in the embedding of the website accessed by the user device (i.e. determining a user’s path through a webpage and referral sites that lead to a purchase) (Li: ¶ [0098] “Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered. A correlation may be identified, such as for user purchases, for example. An identified correlation may be used to target potential purchasers by targeting content or advertisements to particular users.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites and determining the position in the embedding of the website accessed by the user device to Hueter’s facilitating delivery of targeted content to the user device that accessed the website based on predicting, using the machine learning model, a likelihood of whether the user device that accessed the website will perform a conversion action based on the position of the website in the p-dimensional embedding.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).
Hueter and Li do not explicitly disclose predict a likelihood the user device performing a conversion action using the machine learning model based on the position of the website in the embedding and no data tied to user identifiers associated with the user device.
However, Silverman further discloses predict a likelihood the user device performing a conversion action using the machine learning model based on the position of the website in the embedding and no data tied to user identifiers associated with the user device (i.e. predict likelihood a conversion will occur using machine learning applied to traffic pattern data wherein no historical data is attached to user identifier) (Silverman: ¶ [0043] “In some implementations, the user identification for traffic pattern data are anonymized for privacy protection. For example, a toolbar browser interface can generate a unique identifier that is not linked or otherwise explicitly associated with a user, and the traffic pattern of the user can be collected while protecting the user's privacy. In other implementations in which a user logs into a user account, identifying information related to the user's traffic can be anonymized, e.g., a user identifier can be hashed so that the traffic and ad selections are still associated by the hash value but are otherwise not associated with the user identifier. In still other implementations, the traffic pattern data can be completely anonymized, e.g., traffic pattern data for a session is associated with a random 128-bit number.” Furthermore, as cited in ¶ [0033] “The user can clear all historical data associated with the user account at any time, and can opt-out of such tracking at any time. Further, to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user.” Furthermore, ¶ [0037] discloses traffic pattern data includes different web page navigation and ¶ [0050] discloses wherein the traffic pattern is used to determine an advertisement.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Silverman’s predict a likelihood the user device performing a conversion action using the machine learning model based on the position of the website in the embedding and no data tied to user identifiers associated with the user device to Hueter’s facilitating delivery of targeted content to the user device that accessed the website based on predicting, using the machine learning model, a likelihood of whether the user device that accessed the website will perform a conversion action based on the position of the website in the p-dimensional embedding.  One of ordinary skill in the art would have been motivated to do so in order “to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user.” (Silverman: ¶ [0033]).

With respect to Claim 2:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the website from the plurality of websites does not appear in the web browsing history data (i.e. user visits new website for first time and behavior data is updated to reflect new website visited) (Hueter: Col. 19 Lines 35-40 “Unlike the embodiments previously described, in this embodiment the web beacon also reads the subject profile out of the cookie and submits it to the server. The server takes the new behavior data, converts it to events and corresponding affinities and then updates the subject profile based on the new information.”).

With respect to Claim 3:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data includes cookie data (i.e. web browsing data includes cookie information) (Hueter: Col. 15 Lines 60-67 “Next, the script attempts to read the visitor's cookie information. The cookie information includes a visitor tracking identifier that is unique to that user on that computer or browser; a session identifier that links the current sequence of actions together; and a segment assignment that determines whether the visitor is to be presented with dynamic content from the Resonance system or the pre-existing site content.”).

With respect to Claim 4:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data indicates that a subset of users from the plurality of users visited the website (i.e. web browsing data includes clickstream data associated with other users who have accessed the same webpage) (Hueter: Col. 18 Lines 22-35 “The site consists of a number of elements, including, but not limited to, links to social events, news articles, advertisements, and promotional offers. The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously. The resulting subject and object profiles are then used by the content matching engine to personalize the events, news, advertisements, and offers to the personal tastes of the user. Similarly, the subject-matching engine can match the current user to other users who have browsed the site and recommend that they link up.”).

With respect to Claim 5:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data indicates that at least a subset of users from the plurality of users were exposed to an item of targeted content at the website (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 6:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein: the web browsing history data indicates that a subset of users from the plurality of users visited the website (i.e. web browsing data includes clickstream data associated with other users who have accessed the same webpage) (Hueter: Col. 18 Lines 22-35 “The site consists of a number of elements, including, but not limited to, links to social events, news articles, advertisements, and promotional offers. The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously. The resulting subject and object profiles are then used by the content matching engine to personalize the events, news, advertisements, and offers to the personal tastes of the user. Similarly, the subject-matching engine can match the current user to other users who have browsed the site and recommend that they link up.”); and 
the web browsing history data indicates that at least one user from the subset of users was exposed to an item of targeted content at the website (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 7:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data indicates that at least a subset of users from the plurality of users were exposed to an item of targeted content (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 8:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein: the web browsing history data indicates that at least a subset of users from the plurality of users were exposed to an item of targeted content (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and 
the web browsing history data indicates that at least one user from the subset of users visited the website (i.e. user purchases product on website after viewing advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 9:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data includes aggregate conversion event data (i.e. normalizes all product interactions across single vendor transaction histories) (Hueter: Col. 2 Lines 58-63 “Shopping basket analysis is also not specific to individual subjects, but rather to aggregate transaction histories across all subjects. By contrast, the present invention automatically normalizes all product profiles across product categories and can combine information across single vendor transaction histories.”).

With respect to Claim 10:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein: the machine learning model is trained to predict the likelihood of conversion based, at least in part, on an item of targeted content (i.e. target model is trained according to affinity values which represent distance to target item) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 8 Lines 4-10 “Events may be generated explicitly by the subject selecting a specific object, or implicitly by the subject being presented with an object as a possible option to be selected. As the subject moves closer to the target event, the affinity of the subject to the object generally increases, as does the significance of that affinity measurement.” Furthermore, as cited in Col. 18 Lines 41-55 “FIG. 17 shows an embodiment of personalized data feeds. A common type of data feed is really simple syndication, or RSS. In this embodiment the user subscribes to content from the destination website. Based on the user's past behavior, the content profiling and recommendation server generates content as an XML feed, which is then fed as a RSS feed to the user's personal web page. When the user selects a personalized content item from the RSS feed, then the user is taken to the destination site, where the user may interact in various ways with the selected content or other content on the destination website, including reaching a defined goal or target event. These interactions are recorded by the tracking beacon (JavaScript) and submitted to the profiler, which then updates the user's profile to generate more accurately targeted content.”); and 
the instructions to facilitate the delivery of targeted content to the user include instructions to select an item of targeted content based on the position of the website in the embedding (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal, wherein the user is a new web visitor accessing the webpage therefore the web browsing history data is not accessible nor can be received) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”).

With respect to Claim 11:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein: the machine learning model is trained to optimize a selection of targeted content given a position in the embedding (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”); and 
the instructions to facilitate the delivery of targeted content to the user device include instructions to select an item of targeted content based on the position of the website in the embedding  (i.e. targeted content is facilitated based on the target model which determines probability of user performing conversion target goal) (Hueter: Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.” Furthermore Col. 12 Lines 11-19 discloses the target model determining conversion probabilities based on clickstream data; “Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).

With respect to Claim 12:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data includes an indication that: a first user from the plurality of users visited a first website and was exposed to a first item of targeted content  (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and 
a second user from the plurality of users visited the first website and was exposed to a second item of targeted content  (i.e. conversion data includes other subject profiles of a second user navigating and interacting with the same object as the target subject or object B) (Hueter: Col. 2 Lines 13-22 “To generate a recommendation of a particular object to a particular subject, the subject's profile is compared to the profiles of other subjects that have rated the object. Given the similarities and dissimilarities of objects that have been rated in common, an estimate of the subject's response is generated. In a recommendation system, the system would generate estimates for a variety of objects rated by similar people and return as recommendations the objects with the highest predicted ratings.” Furthermore, as cited in Col. 7 Lines 10-25 “In some cases the affinities are generated by explicit action of the subject. In other cases, such as in website browsing, the affinities are inferred from the behavior of the subject. In this case the affinities and weights are modeled by the aggregate behavior of the subjects as defined by the target model, which takes a sequence of behavior and converts it into a set of affinities. The behavior sequence consists of a set of events and each event consists of a subject, object, type of event, and timestamp of when the event occurred. The event, or target, model treats the time order of events as important when there are multiple events for a single object, but generally does not consider the time ordering of events across objects; that is, if a subject interacts with object A and then object B, that is considered the same as interacting with object Band then object A.”).

With respect to Claim 13:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data includes an indication that: a first user from the plurality of users visited a first website and was exposed to a first item of targeted content (i.e. user browses through website and is exposed to advertisement with product) (Hueter: Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and 
a second user from the plurality of users visited a second website and was exposed to the first item of targeted content (i.e. conversion data includes other subject profiles of a second user navigating and interacting with the same object as the target subject or object B) (Hueter: Col. 2 Lines 13-22 “To generate a recommendation of a particular object to a particular subject, the subject's profile is compared to the profiles of other subjects that have rated the object. Given the similarities and dissimilarities of objects that have been rated in common, an estimate of the subject's response is generated. In a recommendation system, the system would generate estimates for a variety of objects rated by similar people and return as recommendations the objects with the highest predicted ratings.” Furthermore, as cited in Col. 7 Lines 10-25 “In some cases the affinities are generated by explicit action of the subject. In other cases, such as in website browsing, the affinities are inferred from the behavior of the subject. In this case the affinities and weights are modeled by the aggregate behavior of the subjects as defined by the target model, which takes a sequence of behavior and converts it into a set of affinities. The behavior sequence consists of a set of events and each event consists of a subject, object, type of event, and timestamp of when the event occurred. The event, or target, model treats the time order of events as important when there are multiple events for a single object, but generally does not consider the time ordering of events across objects; that is, if a subject interacts with object A and then object B, that is considered the same as interacting with object Band then object A.”).

With respect to Claim 14:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to generate the embedding based on the web browsing history data (i.e. generating vector/dimensions embedding a plurality of URLs or subsequent URLs based on the user’s interaction with first website) (Hueter: Col. 10 Lines 39-49 “In this case there is an antecedent object, and associated object vector BA, that occurs first, and then a consequent object, and associated object vector Be, that occurs second. In the symmetric case this reduces to a single set of vectors {B A}={B J. Training the object vectors follows the method of the following steps: first, the similarity data is split randomly into training data and testing data, whereby the training data is used to calculate the next set of coefficients, and the testing set is used to assess whether the incremental dimension is effective in predicting similarities.” Furthermore Col. 13 Lines 18-24 discloses objects are URLs identified from user’s subsequent actions; “FIG. 9 shows an example of the collection of object interactions and option links from a web page. The universal resource locator (URL) identifies how to retrieve a particular web page from the web server. The URL of the web page represents the direct action of the subject, while other URLs on the page, or page links, represent subsequent actions that the subject might take.”).

With respect to Claim 15:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein the web browsing history data is first web browsing history data for a first plurality of users, the code further comprising code to cause the processor to: receive second web browsing history data for a second plurality of users, the second plurality of users at least partially different from the first plurality of users (i.e. accessing clickstream data associated with other users who have accessed the same webpage) (Hueter: Col. 18 Lines 22-35 “The site consists of a number of elements, including, but not limited to, links to social events, news articles, advertisements, and promotional offers. The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously. The resulting subject and object profiles are then used by the content matching engine to personalize the events, news, advertisements, and offers to the personal tastes of the user. Similarly, the subject-matching engine can match the current user to other users who have browsed the site and recommend that they link up.”); and 
define the embedding based on the second web browsing history data (i.e. embedding is defined based on a new web visitor accessing subsequent webpage) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”).

With respect to Claim 16:
Hueter does not explicitly disclose the non-transitory processor-readable medium of claim 1, the code further comprising code to cause the processor to: identify a plurality of clusters of websites in the embedding, each cluster of websites from the plurality of clusters of websites associated with a different region from a plurality of regions in the embedding; and select the targeted content based on the website being a member of a cluster of websites from the plurality of clusters of websites.
However, Li further discloses:
identify a plurality of clusters of websites in the embedding, each cluster of websites from the plurality of clusters of websites associated with a different region from a plurality of regions in the embedding (i.e. identifying a network of sites in the multi-indexed user behavior hypercube) (Li: ¶¶ [0058] [0059] “Additionally, user behavior data may be updated in response to monitoring of user interactions with monitoring web content on a real-time basis. At block 504, the user behavior data is processed to generate one or more indices. Indices are representative one or more user behaviors and are keyed by attribute type. Indices may be generated according to the number of attribute types available corresponding to each user behavior. For example, given a particular user behavior, an index may be generated for just one attribute type ( e.g., IP address), or multiple permutations of attribute types ( e.g., IP address, as well as IP address and user agent string, etc.)… At block 506, indices are processed to generate a multi-indexed user behavior hypercube representing one or more user behavior data points. Each index forming a component of the multi-indexed user behavior hypercube is retrievable by the attributes forming the key for that particular index. Thus, each user behavior data point is accessible by one or more indices and their associated keys.” Furthermore, as cited in ¶ [0098] “Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered. A correlation may be identified, such as for user purchases, for example. An identified correlation may be used to target potential purchasers by targeting content or advertisements to particular users.”); and 
select the targeted content based on the website being a member of a cluster of websites from the plurality of clusters of websites (i.e. targeted content is determined based on website having the same/similar attributes) (Li: ¶¶ [0052] [0053] “In certain embodiments, online query unambiguous module 240 may also be configured to retrieve performance data for particular sets of attributes from performance feedback module 248. Performance data may be stored in one or more databases, distributed or otherwise, in a manner similar to databases storing the data cache making up the multi-indexed user behavior cube 220. Thus, in certain embodiments, online query unambiguous module 240 and performance feedback module 248 may retrieve relevant performance data by key in the same way indices are retrieved from the multi-indexed user behavior cube 220. The performance feedback module 248 may access the appropriate distributed server that contains the performance data corresponding to the specified attributes. Performance feedback module 248 processes the sets of user behavior data using the performance feedback data relevant to each set of behavior data in order to improve behavior matching quality for the respective user behavior data retrieved from poly-indexed user behavior cube 220. In certain embodiments, performance feedback module 248 may utilize one or more machine learning approaches to further optimize processing of performance data targeted and to improve behavior matching quality…Performance feedback module 248 may analyze the effectiveness of various advertisements for the selected advertiser based on the specified targeting criteria, and provide a rating of such advertising effectiveness to the online query unambiguous module 310. For example, if the selected advertiser has a high click-through rate for certain advertisements sharing a particular set of user attributes, such advertisements may recommended for retargeting by the performance feedback module 248. In other words, advertisements having a high conversion rate for a particular advertiser may be recommended for retargeting.”).

With respect to Claim 17:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, wherein historic website visitation data is not available for the user device (i.e. user is a new web site visitor and therefore the historic website visitation records for the user are not available) (Hueter: (Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”).

With respect to Claim 18:
Hueter teaches:
The non-transitory processor-readable medium of claim 1, further comprising: defining an encoding layer based on the embedding, the encoding layer being a reduced dimensional space capturing similarities between websites from the plurality of websites represented in the embedding (i.e. HTML code is utilized in order to determine contextual similarities between webpages) (Hueter: Col. 15 Lines 37-57 “This is done as follows; Using the document object model (DOM), the Resonance script scans through the HTML source to find all of the links that match a pre-defined content pattern, or regular expression. The script variables may define different areas of the page to search for links. This is done using HTML <div> elements. These <div> elements may demarcate where to find links to define objects for contextual reference in making recommendations; links that are to be overwritten by the recommendations; and links that are to be included or excluded in the profiling. As each item is extracted from its link, the item ID and reference <div> are added to the content list that will be submitted to the web service at the end of the page processing. Note that since the script will start executing as soon as the web browser encounters it in the HTML code, the script needs to be placed after all of the links that are to be processed. Next, the Resonance script retrieves the page URL and referring URL from the DOM. According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted.”), 
the machine learning model trained to predict the likelihood of the user device performing the conversion action based on a position of the website in the encoding layer (i.e. machine learning is applied to determine the conversion probability which is based on weights identified by object vectors which represent a position of a website) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity  values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).

With respect to Claim 19:
Hueter teaches:
The non-transitory processor-readable medium of claim 18, wherein: the encoding layer is used to automatically generate appropriate names and/or descriptive keywords for identifying a plurality of clusters of websites (i.e. HTML code is utilized in order to determine contextual similarities between webpages using keywords/topics) (Hueter: Col. 15 Lines 37-57 “This is done as follows; Using the document object model (DOM), the Resonance script scans through the HTML source to find all of the links that match a pre-defined content pattern, or regular expression. The script variables may define different areas of the page to search for links. This is done using HTML <div> elements. These <div> elements may demarcate where to find links to define objects for contextual reference in making recommendations; links that are to be overwritten by the recommendations; and links that are to be included or excluded in the profiling. As each item is extracted from its link, the item ID and reference <div> are added to the content list that will be submitted to the web service at the end of the page processing. Note that since the script will start executing as soon as the web browser encounters it in the HTML code, the script needs to be placed after all of the links that are to be processed. Next, the Resonance script retrieves the page URL and referring URL from the DOM. According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted.” Furthermore, as cited in Col. 19 Lines 53-63 “Note that while in principle each individual content item, such as news article, could be profiled and targeted, because of the sparseness of the data and limited duration of the content, it is more effective and efficient to identify the content by categorization, for example sports, health, finance, or travel, and then profile the categories. This can reduce the number of objects that need to be profiled from millions or potentially hundreds of millions to tens of thousands or less. The content type can be inferred from the URL or by explicit metatags embedded in the web page.”); 
the machine learning model is trained to predict the likelihood of the user device performing the conversion action based on the website being a member of a cluster of websites from the plurality of clusters of websites (i.e. target model is trained to determine conversion probability based on the website falling under the same category of interests for the user) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity  values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 19 Lines 47-63 “The ad serving system uses the invention to generate targeted advertising based on the website visitor's unique personal interests as inferred from the types of content that that visitor has browsed across the Internet, specifically those websites that participate in the ad network and hence are tracked with the web beacon. Note that while in principle each individual content item, such as news article, could be profiled and targeted, because of the sparseness of the data and limited duration of the content, it is more effective and efficient to identify the content by categorization, for example sports, health, finance, or travel, and then profile the categories. This can reduce the number of objects that need to be profiled from millions or potentially hundreds of millions to tens of thousands or less. The content type can be inferred from the URL or by explicit metatags embedded in the web page.”).

With respect to Claim 21:
Hueter does not explicitly disclose the computer implemented method of claim 18, further comprising: receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites; determining the position in the embedding of the website accessed by the user device; and executing a machine learning model to select the item of targeted content to display to the user device.
However, Li further discloses:
receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites (i.e. user device has disabled cookie-based tracking) (Li: ¶¶ [0025] [0026] “This problem may also exist if a user disables cookies on their web browser, and such problems are especially prevalent in users of mobile devices that utilize web browsers which don't support third-party cookie capabilities or are set up to disable cookies by default…In their most basic form, the system and methods of the present description seek to generate and utilize a multi-indexed data structure representing user behavior, also referred to herein as a poly-indexed user behavior data cube or hypercube, to associate consumer behaviors with retrievable data in a cookie-disabled system, such as from cookie-disabled mobile browsers. In certain embodiments, the system stores user behavior data relating to prior offline and online activities of a user. The user behavior data is processed to generate indices defining relationships between attribute data and user behaviors or events, such as interactions with monitored web content. The generated indices can then be assembled and associated into an aggregated data structure defining relationships between the various indices. In this way, the aggregated data structure can be made up of a series of indices, wherein each of the indices relates to a particular user behavior associated with a given set of user attributes.”); 
determining the position in the embedding of the website accessed by the user device (i.e. determining a user’s path through a webpage and referral sites that lead to a purchase) (Li: ¶ [0098] “Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered. A correlation may be identified, such as for user purchases, for example. An identified correlation may be used to target potential purchasers by targeting content or advertisements to particular users.”); and 
executing a machine learning model to select the item of targeted content to display to the user device (Li: ¶ [0057] “The advertisement recommendation module 256 may utilize machine learning algorithms, statistic modeling, and/or optimization processing techniques to blend the advertiser's multi-tier CRM data and multi-tier indexed advertising performance data with advertising targeting data. All ads will be ranked and will be output to the recommended advertisement list 260 by the advertisement recommendation module 256.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites; determining the position in the embedding of the website accessed by the user device; and executing the machine learning model to select the item of targeted content to display to the user device to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 22:
Hueter teaches:
A computer implemented method, comprising: […] accessing an embedding that represents a plurality of websites including the website, the embedding generated based on web browsing history data from a plurality of user devices that has not opted out of having website browsing history tracked, the user device not being included in the plurality of user devices (Examiner notes that users that have “not opted out” is the same as users opt-ing in to having their data or conversion event tracked. As supported by Applicant’s specification in ¶¶ [0022] [0029]) (i.e. receiving clickstream data) (i.e. accessing vector/dimensions embedding a plurality of URLs or subsequent URLs based on other users who have accessed the same website and who have opted to have their conversion data being tracked, wherein the user is a new web visitor with no history associated with and the other users are previous visitors who have similar profile to the user) (Hueter: Col. 10 Lines 39-49 “In this case there is an antecedent object, and associated object vector BA, that occurs first, and then a consequent object, and associated object vector Be, that occurs second. In the symmetric case this reduces to a single set of vectors {B A}={B J. Training the object vectors follows the method of the following steps: first, the similarity data is split randomly into training data and testing data, whereby the training data is used to calculate the next set of coefficients, and the testing set is used to assess whether the incremental dimension is effective in predicting similarities.” Furthermore Col. 13 Lines 18-24 discloses objects are URLs identified from user’s subsequent actions; “FIG. 9 shows an example of the collection of object interactions and option links from a web page. The universal resource locator (URL) identifies how to retrieve a particular web page from the web server. The URL of the web page represents the direct action of the subject, while other URLs on the page, or page links, represent subsequent actions that the subject might take.” Furthermore, as cited in Col. 18 Lines 22-35 “The site consists of a number of elements, including, but not limited to, links to social events, news articles, advertisements, and promotional offers. The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously. The resulting subject and object profiles are then used by the content matching engine to personalize the events, news, advertisements, and offers to the personal tastes of the user. Similarly, the subject-matching engine can match the current user to other users who have browsed the site and recommend that they link up.”); 
executing a trained machine learning model to select an item of targeted content to present to the user device based on a position of the website in the embedding […] and no data tied to user identifiers associated with the user device, the trained machine learning model trained on conversion event data that includes web browsing history of a second plurality of user devices and indicates that at least a subset of the second plurality of user devices performed a conversion action, the user device not being included in the second plurality of user devices (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal, wherein the user is a new web visitor accessing the webpage therefore the web browsing history data is not accessible nor can be received and the other users are previous visitors who have similar profile to the user) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”); and 
facilitating delivery of the item of targeted content to the user device  (i.e. targeted content is facilitated) (Hueter: Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”).
Hueter does not explicitly disclose receiving an indication that a user device that does not report cookie information is accessing a website.
However, Li further discloses receiving an indication that a user device that does not report cookie information is accessing a website (i.e. user device has disabled cookie-based tracking) (Li: ¶¶ [0025] [0026] “This problem may also exist if a user disables cookies on their web browser, and such problems are especially prevalent in users of mobile devices that utilize web browsers which don't support third-party cookie capabilities or are set up to disable cookies by default…In their most basic form, the system and methods of the present description seek to generate and utilize a multi-indexed data structure representing user behavior, also referred to herein as a poly-indexed user behavior data cube or hypercube, to associate consumer behaviors with retrievable data in a cookie-disabled system, such as from cookie-disabled mobile browsers. In certain embodiments, the system stores user behavior data relating to prior offline and online activities of a user. The user behavior data is processed to generate indices defining relationships between attribute data and user behaviors or events, such as interactions with monitored web content. The generated indices can then be assembled and associated into an aggregated data structure defining relationships between the various indices. In this way, the aggregated data structure can be made up of a series of indices, wherein each of the indices relates to a particular user behavior associated with a given set of user attributes.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).
Hueter does not explicitly disclose executing a trained machine learning model to select an item of targeted content to present to the user device based on a position of the website in the embedding and no data tied to user identifiers associated with the user device.
However, Silverman further discloses executing a trained machine learning model to select an item of targeted content to present to the user device based on a position of the website in the embedding and no data tied to user identifiers associated with the user device (i.e. machine learning is applied to determine advertisement based on traffic pattern data wherein no historical data is attached to user identifier) (Silverman: ¶ [0043] “In some implementations, the user identification for traffic pattern data are anonymized for privacy protection. For example, a toolbar browser interface can generate a unique identifier that is not linked or otherwise explicitly associated with a user, and the traffic pattern of the user can be collected while protecting the user's privacy. In other implementations in which a user logs into a user account, identifying information related to the user's traffic can be anonymized, e.g., a user identifier can be hashed so that the traffic and ad selections are still associated by the hash value but are otherwise not associated with the user identifier. In still other implementations, the traffic pattern data can be completely anonymized, e.g., traffic pattern data for a session is associated with a random 128-bit number.” Furthermore, as cited in ¶ [0033] “The user can clear all historical data associated with the user account at any time, and can opt-out of such tracking at any time. Further, to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user.” Furthermore, ¶ [0037] discloses traffic pattern data includes different web page navigation and ¶ [0050] discloses wherein the traffic pattern is used to determine an advertisement.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Silverman’s executing a trained machine learning model to select an item of targeted content to present to the user device based on a position of the website in the embedding and no data tied to user identifiers associated with the user device to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so in order “to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user.” (Silverman: ¶ [0033]).

With respect to Claim 23:
Hueter teaches:
The computer implemented method of claim 22, further comprising: training a machine learning model to produce the trained machine learning model, the machine learning model trained with the conversion event data to predict a likelihood of conversion for each location in the embedding based on the conversion event data (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal with respect to the object or item) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).

With respect to Claim 24:
Hueter teaches:
The computer implemented method of claim 22, further comprising generating the embedding based on the web browsing history data from the first plurality of user devices (i.e. generating vector/dimensions embedding a plurality of URLs or subsequent URLs based on the user’s interaction with first website) (Hueter: Col. 10 Lines 39-49 “In this case there is an antecedent object, and associated object vector BA, that occurs first, and then a consequent object, and associated object vector Be, that occurs second. In the symmetric case this reduces to a single set of vectors {B A}={B J. Training the object vectors follows the method of the following steps: first, the similarity data is split randomly into training data and testing data, whereby the training data is used to calculate the next set of coefficients, and the testing set is used to assess whether the incremental dimension is effective in predicting similarities.” Furthermore Col. 13 Lines 18-24 discloses objects are URLs identified from user’s subsequent actions; “FIG. 9 shows an example of the collection of object interactions and option links from a web page. The universal resource locator (URL) identifies how to retrieve a particular web page from the web server. The URL of the web page represents the direct action of the subject, while other URLs on the page, or page links, represent subsequent actions that the subject might take.”).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hueter and Li in view of U.S. Publication 2011/0258049 to Ramer.

With respect to Claim 20:
Hueter and Li do not explicitly disclose the non-transitory processor-readable medium of claim 18, wherein the machine learning model further incorporates cost information and is trained to estimate an expected price per conversion action.
However, Ramer further discloses wherein the machine learning model further incorporates cost information and is trained to estimate an expected price per conversion action (i.e. cost information and expected price per conversion event is based on predicted interaction, wherein the interactions are predicted using machine learning) (Ramer: ¶ [2019] “In embodiments, the fee-based access may be provided to the mobile-Internet user profile dataset as part of a demand-side platform service, as part of an ad exchange, as an add-on service to an advertising agency trade desk, or in some other service format. In embodiments, the cost of the fee-based access for a sponsor may be based at least in part on the sponsor, and/or user of, for example, the user profile DSP, providing an additional user profile datum for use in the mobile-settop user profile dataset. The fee-based access may be structured as an up-charge to the cost of purchasing an ad placement and/or based at least in part on an engagement-pricing model. In embodiments, the engagement pricing model may be based at least in part on a predicted user engagement level with a sponsored content using data from the mobile-Internet user profile dataset. The engagement level may be a temporal measure of interaction, or predicted interaction, with a sponsored content.” Furthermore, as cited in ¶ [1965] “Predictive analytics may also include machine learning techniques. Machine learning includes a number of statistical methods. In certain applications, it may be sufficient to directly predict a dependent variable ( e.g., occurrence of a transaction on a mobile communication facility) without focusing on the underlying relationships between variables. In other cases, the underlying relationships may be very complex and the mathematical form of the dependencies unknown. For such cases, machine learning emulates human cognition and learns from training examples to predict future events.” Furthermore, as cited in ¶ [0299] “Usage patterns may be analyzed using various predictive algorithms, such as regression techniques (least squares and the like), neural net algorithms, learning engines, random walks, Monte Carlo simulations, and others.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s machine learning model further incorporates cost information and is trained to estimate an expected price per conversion event to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “A user generally may perceive relevant mobile content as more beneficial than random mobile content. Therefore, mobile content that is relevant to a user may have a greater value to the content provider because the user may be more likely to interact with the content in a way that is favorable to the objectives of the provider, such as making a purchase or opting-in for an offer.” (Ramer: ¶ [0940]).

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 10/07/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-24 have been considered but are not persuasive. The Applicant asserts “Explicitly reciting that cookie-based tracking information is not available for the user device demonstrates that the pending claims includes additional elements that amount to an inventive concept, and that therefore the pending claims are patent eligible at least under step 2B. (See MPEP 2106.05.) Specifically, the privacy-sensitive targeting described, for example, in paragraphs [0070]-[0071] of the present application and now more explicitly recited in the independent claims at least improves the functioning of the computer itself and/or includes specific limitations other than what is well-understood, routine, conventional activity in the field that confines the claim to a particular useful application. Accordingly, the Applicant respectfully requests the § 101 rejection be reconsidered and withdrawn.”  The Examiner agrees would further like to note that the claims are integrated into a practical application because the claims now recite improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) (i.e. utilizing machine learning to determine targeted content based on a position of a website wherein the user device does not report cookie information) and are necessarily rooted in computer technology (i.e. privacy-sensitive targeting for user devices that do not report cookie information). Therefore, the rejection(s) of claim(s) 1-24 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 8-9 of the Remarks disclosed, filed on 10/07/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-19 and 21-24 over Hueter in view of Li have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in in further view of U.S. Publication 2010/0198772 to Silverman.
Applicant’s arguments see page 9 of the Remarks disclosed, filed on 10/07/2022, with respect to the Non-Statutory Double Patenting rejection(s) of claim(s) 1-24 have been considered but are not persuasive. The Applicant asserts “The Applicant will address the double patenting rejection when the application is otherwise in condition for allowance.” Therefore, the rejection(s) of claim(s) 1-24 under the grounds of non-statutory double patenting is maintained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Patent 10,417,653 to Milton for disclosing a process of discovering psychographic segments of consumers with unsupervised machine learning. A first set of consumer-behavior is converted into respective consumer-behavior vectors for training an unsupervised machine learning model. The unsupervised machine learning model is trained with the first set of consumer-behavior vectors to determine psychographic segments of consumers. A second set of consumer-behavior records is obtained after determining the psychographic segments of consumers and the second set of consumer-behavior records is converted into respective consumer-behavior vectors. The second set of consumer-behavior vectors is classified as each belonging to at least a respective one of psycho graphic segments with the trained machine learning model to predict, based on the classification, a likelihood of the respective consumer engaging in behavior associated with a corresponding one of the psychographic segments.
U.S. Publication 2010/0138437 to Nadig for disclosing a method and a system to track a user's browser activity may include retrieving a stored navigation string for cached webpages from a user device, the stored navigation string including one or more past tracking combinations associated with the cached webpages on the user device. The stored navigation string may be analyzed to detect user requests for the cached webpages. The user requests may be stored in a user activity database on a provider device and webpages may be modified stored on the provider device based on the user requests stored in the user activity database.
U.S. Patent 8,655,695 to Qu for disclosing generating an expanded user segment based on a target segment of users associated with a specified target feature. In one implementation, a method is provided that includes receiving information about online activity by a set of users, the information including a unique user ID associated with each of the set of users; extracting from the received information, data about the set of users who are associated with the specified target feature; specifying one or more independent features relevant to a user association with the specified target feature; building a model that represents the probability of any user being associated with the specified target feature, based on the extracted data and the independent features ; and using the model to score a network population of users relative to the specified feature, based on information received about online activity by the network population of users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 8, 2022